Exhibit32 SECTION1350 CERTIFICATION In connection with the Quarterly Report of Axiall Corporation (the “Company”) on Form10‑Q for the quarter ended September 30, 2015, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Timothy Mann, Jr, certify, to the best of my knowledge pursuant to 18U.S.C. §1350, as adopted pursuant to §906 of the Sarbanes‑Oxley Act of 2002, that: The Report fully complies with the requirements of section13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: November 5, 2015 /s/ TIMOTHY MANN, JR Timothy Mann, Jr President and Chief Executive Officer SECTION1350 CERTIFICATION In connection with the Quarterly Report of Axiall Corporation (the “Company”) on Form10‑Q for the quarter ended September 30, 2015, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, GregoryC. Thompson, certify, to the best of my knowledge pursuant to 18U.S.C. §1350, as adopted pursuant to §906 of the Sarbanes‑Oxley Act of 2002, that: The Report fully complies with the requirements of section13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: November 5, 2015 /s/ GREGORY C. THOMPSON Gregory C. Thompson Chief Financial Officer
